Citation Nr: 1235465	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  02-11 740	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for degenerative joint disease of the left knee, status post total knee replacement (hereinafter left knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for residual left knee scar, status post total knee replacement.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and January 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2002 rating decision denied entitlement to TDIU.  In the January 2005 rating decision, the Veteran was awarded service connection for his left knee disability and left knee scar and assigned 10 percent evaluations for both of those disabilities, effective March 16, 1999.  The Veteran has timely appealed those decisions.

The Board remanded the appeal for TDIU in November 2003 and May 2006.

In a June 2006 rating decision, the Veteran was awarded an initial 30 percent rating for his left knee disability, effective March 16, 1999, on the basis of clear and unmistakable error in the January 2005 rating decision.

In August 2007, August 2008 and April 2009, the Board again remanded the TDIU.  In April 2010, the Board denied entitlement to TDIU.  The Veteran appealed that claim to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court vacated the Board's April 2010 decision and remanded the TDIU issue to the Board for readjudication in compliance with the directives specified in an October 2010 Joint Motion for Remand filed by counsel for the Veteran and the Secretary of the Department of Veterans Affairs.

The case was returned to the Board in February 2011 when the Board denied entitlement to earlier effective dates for the award of service connection for the left knee disability and left knee scar.


Additionally, in the February 2011 decision, the Board remanded the initial rating and TDIU issues for further development.  

Unfortunately, the increased evaluation claim for a left knee disability is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's left knee scars have been superficial, linear and tender or painful throughout the appeal period, but have not exceeded an area of 77 sq. cms.

2.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment for which his occupational and educational experience would otherwise qualify him.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a residual left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008 & 2011).

2.  Resolving doubt in favor of the Veteran, the criteria establishing entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim.  

The appeal with regard to the left knee scar arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's post-service reports of VA treatment and examination.  The examination contains all findings needed to rate the scar disability, and there is no indication of any change in the disability since the last examination.

Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

All reported VA treatment records have been obtained.  As the Veteran has not indicated any outstanding evidence, the record does not otherwise suggest such evidence, and he received an adequate examination, the Board finds that VA has complied with its duties to assist him in substantiating the claim.

The Joint Motion was for an additional examination in conjunction with the claim for TDIU and an abandoned claim for an increased rating for right knee replacement.  The examination for the right knee disability was directed with regard to the TDIU claim.  The Board's current decision grants entitlement to TDIU and the Veteran was afforded the examinations specified in the Joint Motion.  Hence there was substantial compliance with the Joint Motion directives.

The Board's most recent remand was for further examination of the knees and for TDIU, and to obtain current VA treatment records.  Except for the left knee disability, the Veteran has been afforded adequate examinations and the VA treatment records were obtained.  A supplemental statement of the case was issued.  With regard to the issues decided in this decision, there has been substantial compliance with the Board's remand directives.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Initial Rating for Left Knee Scars

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran underwent a VA examination of his left knee scar in February 1998, at which time it was shown to be 23 centimeters (cm) in length by 0.9 cm in width, non-tender and well-healed.  

The Veteran's VA and private treatment records do not demonstrate any specific findings related to his left knee scars.

He underwent another VA examination of his left knee in March 2002, at which time it was reported that the Veteran had a 27 cm by 0.5 cm left knee scar.  That scar was on the anterior surface of the Veteran's left knee, and was described as unsightly and tender.  He underwent another VA examination of his left knee in May 2005, though that examiner did not discuss the left knee scar.

The Veteran underwent a left knee VA examination in June 2007, which disclosed a 12 cm by 0.5 cm horizontal, unsightly tender scar from the lateral to the anterior aspect of the left knee; that scar was lighter-colored than the surrounding skin.  He also had a 27 cm by 0.5 cm vertical scar on the anterior aspect of his knee.  Those scars were superficial, not deep, and were not forming keloids.  They were unsightly and tender.  There was no ulceration, induration or inflammation of the skin under the scars.  They were well-healed and not causing any functional impairment.

The Veteran had another VA examination of his left knee in June 2010, which disclosed a 22 cm by 0.5 cm linear, non-tender, well-healed surgical scar from mid-anterior thigh, over the patella to approximately the mid-tibia.  

Finally, the Veteran most recently was afforded a VA examination of his left knee, which diagnosed the Veteran with well-healed non-painful scar status post unspecified surgical correction of the bone, left knee.  The examiner noted that the Veteran had two scars on the left knee which were tender when kneeling.  The scars were not unstable and were not the result of burns.  The examiner noted that the first scar was vertical and center-line down the patella, linear, stable but painful and measured 24 cm by 0.5 cm.  The second scar was noted as being lateral to the patella and measured 4 cm by 0.1 cm.  The Veteran did not have any superficial or deep non-linear scars and his head, face and neck were unaffected by the scars.

The Veteran's current 10 percent disability evaluation has been assigned under Diagnostic Code 7804.  As of October 23, 2008, revised provisions for evaluating scars were enacted; however, the revised provisions are applicable only to claims received on or after October 23, 2008, or where application of the new provisions was expressly requested.  The record does not disclose that the Veteran has specifically requested application of the new regulations; therefore, the claim is adjudicated under the pre-amended criteria.

Under the pre-amended version of Diagnostic Code 7804, a 10 percent evaluation is assigned where the evidence shows scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 

The Veteran's left knee scars are assigned the maximum evaluation under that diagnostic code.  Diagnostic Codes 7802 and 7803 also only provide for a maximum 10 percent evaluation for scars.  Diagnostic Code 7800, provides higher ratings for scars of the head, face, or neck; but as the Veteran's left knee scars are not on those parts of the body, Diagnostic Code 7800 would not be applicable. 

Under the pre-amended Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas exceeding 6 square inches (39 square cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas exceeding 12 square inches (77 square cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas exceeding 72 square inches (465 square cm.).  A 40 percent evaluation is warranted when it involves an area or areas exceeding 144 square inches (929 square cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage. 

Thus, in order for the Veteran to get an increased evaluation for his scar under the old regulations, the evidence must show that his scar exceeds at least 12 square inches or 77 square cm and was deep or caused limited motion.  The examination reports and other evidence of record does not demonstrate that the Veteran's left knee scars affected an area approximate to that size, and there is no other evidence that the scars approximates the criteria for a rating higher than 10 percent.  

Moreover, even if the Board were to apply the new criteria, the Veteran would be limited to 2 painful scars of the left knee, which would commensurate to a 10 percent evaluation.  Diagnostic Codes 7801 and 7802 would be inapplicable in this case as the Veteran's scars are linear; likewise, the Veteran's combined skin area affected would not rise to the area necessary for an increased evaluation under those codes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2011).  The new criteria provide for the addition of a 10 percent rating if a scar is both unstable and painful, but an unstable scar is defined as one where the skin covering is frequently lost.  There is no evidence of such break down in this case.

A question arises as to whether the Veteran is entitled to separate 10 percent ratings for each painful surgical scar of the left knee.  The new rating criteria make clear that the Veteran would not be entitled to separate ratings.  The old criteria did not specify how multiple painful scars were to be rated.  The specificity in the new version of the regulation; however, was meant to express existing VA policy.  73 Fed. Reg. 428 (Jan. 3, 2008).  Hence, under the old regulation, separate ratings would not be warranted.

On the basis of the foregoing, the Board finds that the weight of the evidence is against a schedular evaluation higher than the currently-assigned 10 percent for the Veteran's left knee scars.  See 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Code 7804 (2008 & 2011).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular criteria are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria are adequate.  The Veteran's scars are manifested by tenderness and pain.  Those symptoms are specifically contemplated in the rating criteria.  The scar has also been described as unsightly at times.  The rating schedule provides compensation for disfiguring scars of the head, face or neck; but does not contemplate that there would be disability from unsightly scars of other parts of the body.  In this sense there is a manifestation not contemplated by the rating criteria.  The next step is to determine whether there are other factors such as marked interference with employment or frequent periods of hospitalization.   In this case there is no evidence of additional disability related to the disfigurement on a non-exposed area.  The scar has not required any periods of hospitalization and there is no evidence that it has or would markedly interfere with employment.  Referral for extraschedular consideration is; therefore, not in order. 

Claim of Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Initially, the Board finds that the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  Specifically, the Board notes that the Veteran's left knee and left knee scar are current evaluated at 30 percent and 10 percent disabling, respectively, and are considered one disability which, when combined under the Table in 38 C.F.R. § 4.25 yields a single 40 percent disability; the Veteran's current combined disability evaluation has been 80 percent disabling since March 1999.  Accordingly, the Board finds that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  

Turning to the evidence in this case, the Veteran's occupational background and educational attainment are satisfactory for employment purposes.  According to a VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Individual Unemployability) dated November 2001, and a report of a VA examination conducted in November 2008, the Veteran completed high school, participated in training in service, including in communications, worked for Electrolux for 7 years in the 1970s, and last worked as a mail handler from 1977 to 1987.  

In the late 1970s and 1980s, medical professionals intermittently noted that the Veteran was unable to work temporarily, based on knee surgery or incapacitating pain prior to surgery.  In July 1987, the Veteran filed an application for disability retirement and, while it was pending, requested a permanent light duty position at the post office where he worked.  A supervisor approved a temporary, not permanent light duty position in response until a decision was made on the Veteran's application.  Eventually, the Veteran's employer approved the application and, since then, the Veteran has not worked.  He has, however, undergone additional knee surgery, including right and left total knee replacements in 1996 and 1997.  

Multiple individuals have addressed whether the Veteran is employable secondary to his service-connected disabilities.  In November 2002, the Veteran's mother and two sisters submitted written statements indicating that, due to problems associated with the Veteran's legs, including, in part, an inability to stand and to sit for a prolonged period of time, the Veteran is unable to work.  

In May 2005, during a VA joints examination, a VA examiner opined that the Veteran should be able to work in some occupation despite his service-connected knee disabilities and scar on the right knee.  During VA intestines and skin examinations conducted the same day, VA examiners concluded that the Veteran's service-connected digestive system and skin disabilities did not interfere with his ability to function in daily activities.  

During another VA joints examination conducted in June 2007, a VA examiner concluded that the Veteran was permanently and totally disabled secondary to shoulder and back disabilities, neither of which is service connected.  The examiner also indicated that the Veteran had hypertension and diabetes, which were limiting factors in obtaining a job.  He discussed the Veteran's knee disabilities, but did not render an opinion regarding whether they interfered with his employability. 

During a VA joints examinations conducted in November 2008 with an addendum in May 2009, VA examiners concluded that the Veteran should be able to perform meaningful employment that did not aggravate his service-connected conditions.  He noted aging, deconditioning and multiple nonservice-connected disabilities, including anxiety, back and shoulder pain, diabetes mellitus, obesity and sleep apnea, as factors preventing employment and concluded that service-connected disabilities, alone, did not prevent the Veteran from working, particularly in certain non-aggravating jobs.  The examiner noted that the Veteran was very muscular with a strong upper and lower body and eager to work.  The examiner recommended pursuing vocational rehabilitation so that his knee conditions were not aggravated.  He also indicated that there was no evidence of orthopedic care since 1999 or care for functionally impairing chronic pain.  

In the May 2009 addendum, the examiner reported that he had reviewed the claims folder and had attempted to call the Veteran to obtain further information as to his education and occupational experience.  The Veteran had not returned these calls.  The examiner found that the claims folder showed the service connected disabilities to have been stable since 2007 with "very little" need for orthopedic or dermatologic treatment and that the record did not show any decline in function attributable to the service-connected disabilities.  The examiner noted evidence that the Veteran had left his last employment as a mail handler due to knee disabilities, but observed that he had had many patients who had continued to work following unilateral and bilateral knee replacements.  

The Veteran also underwent VA examination of his knees in June 2010 at which time it was noted that there were "no significant" effects of his knees on his occupation or activities of daily living.  

Finally, the Veteran underwent a VA examination of his service-connected disabilities in July 2012.  The examiner specifically examined the Veteran and evaluated each of his service-connected disabilities.  With respect to the Veteran's bilateral knee disabilities, he noted that the Veteran has been retired on disability from the post office since 1987 due to those disabilities.  He further noted that the Veteran's ability to perform physical labor, but not sedentary labor was negatively impacted by his bilateral knee replacements.  The Veteran was also limited with respect to prolonged standing, kneeling, bending, squatting or walking by his bilateral knee condition.  The Veteran's service-connected scars on his knee would negatively impact his ability to kneel, but would not otherwise negatively impact his ability to work.  The Veteran's skin and hand disorders would require him to wear gloves for manual labor, particularly when working with chemicals or other irritants.  The examiner noted that he had to use gloves when handling the mail at his post office job.  Finally, the examiner concluded that the Veteran's spastic colitis would result in increased absenteeism from any type of employment.  

On the basis of the above, the examiner opined that the Veteran's multiple service-connected disorders, when their effects were aggregated, would prevent him from obtaining and maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  He noted that the aggregated effects of the above was the rationale for his opine and noted specifically that the Veteran was unable to perform any jobs which required prolonged standing, or any type of physical labor as well as additional limitations such as requiring use of gloves for manual labor.  He concluded that given the Veteran's educational and occupational experience, as well as his current age, the Veteran would not be a good candidate for vocational rehabilitation.

While the evidence is unclear as to whether any of the Veteran's service-connected disabilities alone precludes unemployability in this case, the Veteran is shown to be unemployable due to the aggregated effects of his service-connected disabilities.  The most recent examiner, who specifically examined every one of the Veteran's service-connected disabilities, as well as reviewed the claims file, opined that the Veteran was unable to obtain and maintain substantially gainful employment as a result of those aggregated effects, including limitations on manual/physical labor.  

Multiple examiners prior to the July 2012 examination noted that the Veteran could work in at least minimally sedentary work, and the July 2012 examiner also stated that the Veteran's knees would limit him to sedentary employment, but would not preclude such employment.  The 2009 VA opinion seemed to acknowledge that the Veteran would require Vocational Rehabilitation in order to perform the types of employment that the examiner found him capable of performing.  The other examiners did not appear to weigh the Veteran's additional absenteeism for spastic colitis or his other limitations such as wearing gloves for manual labor.

Moreover, the Board notes that the Veteran's most significant work experience was as a mail handler, which is not entirely sedentary in nature and he apparently had to leave this employment due to the effects of his service connected knee disabilities.  There is no specific evidence that the Veteran has had sedentary employment.  The most recent examiner noted that with the Veteran's occupational and educational background, with his extensive physical limitations due to his disabilities, mostly his service-connected knees, would not be a candidate for vocational rehabilitation.

Given the difficulties shown with all of his service-connected disabilities, the fact that the Veteran has had a longstanding history of unemployment due to his knees, and the most recent VA examiner's opinion in this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unemployable due to his service-connected disabilities.  Accordingly, by resolving doubt in the Veteran's favor, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment and entitlement to TDIU is warranted.  See 38 C.F.R. § 4.16(a).  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for a left knee scar is denied.

Entitlement to TDIU is granted.


REMAND

In the February 2011 remand, the Board sought to afford the Veteran a VA examination of his left knee; such was performed in July 2012.  The remand specified that the examiner should state whether the Veteran was currently experiencing a flare-up, and to identify whether the Veteran's flare-ups were intermittent/unpredictable; he was also asked to identify what symptomatology was affected by the flare-ups.  The examiner identified the symptomatology of the flare-ups during in his examination report, but did not address the other questions about flare-ups.

Moreover, the examiner reported during his examination that the Veteran had additional functional loss of his left knee as a result of repetitive motion, including less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  However, he did not state what, if any, additional limitation of motion or other functional loss or impairment that such repetitive testing had on the Veteran's left knee.  

VA is required to obtain examination reports that contain this information.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.

Following review of the claims file and examination, the examiner should report the Veteran's left knee extension and flexion in degrees.  

The examiner should report any additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups in degrees.

The examiner must state whether the Veteran's left knee is (a) currently in a flare-up; (b) the frequency of such flare-ups, including whether such is intermittent/unpredictable and any specific periods during which a flare-up will occur; (c) what symptomatology is associated/exacerbated by the Veteran's flare-ups; and (d) whether such flare-ups additionally limit the Veteran's functional impairment of his left knee.  If the Veteran is not currently in a flare-up, the examiner should attempt to estimate the additional limitation of motion and functional limitation the flare-ups have on the Veteran's left knee.

The examiner should report the presence or absence of lateral instability or recurrent subluxation in the left knee. If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.

If the examiner opines that any of the above questions cannot be resolved without resort to speculation, then reasons why this is so must be provided.  The examiner should also report whether there is additional evidence that would permit the necessary opinion to be provided.

4.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains all information sought in this remand.

5.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case before the case is returned to the Board; if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


